FILED
                              NOT FOR PUBLICATION                           NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALEJANDRO MARIN-POSADA,                           No. 07-74389

               Petitioner,                        Agency No. A078-311-034

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Alejandro Marin-Posada, a native and citizen of Colombia, petitions for

review of the Board of Immigration Appeals’ order summarily affirming his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence factual findings. INS v. Elias-Zacarias, 502 U.S. 478, 481

& n.1 (1992). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Marin Posada failed

to demonstrate the urban guerrillas targeted him on account of his membership in a

particular social group or based on an actual or imputed political opinion. See

Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004). Because Marin-Posada

failed to demonstrate he was or will be persecuted on account of a protected

ground, his asylum and withholding of removal claims fail. See Barrios v. Holder,

581 F.3d 849, 856 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74389